PLAN SHARE AWARD AGREEMENT
2003 RECOGNITION AND RETENTION PLAN
AND TRUST AGREEMENT
TIERONE CORPORATION

        THIS AGREEMENT, is made as of this «day» day of «month» «year»
(hereinafter referred to as the “Date of Grant”) by and between TierOne
Corporation (the “Corporation”) and «name», «an officer» or «a director» of the
Corporation or a subsidiary thereof (the “Recipient”). Defined terms, unless
otherwise defined herein, shall have the same meaning as set forth in the Plan
(as hereinafter defined).

        WHEREAS, the Corporation has adopted the 2003 Recognition and Retention
Plan and Trust Agreement (the “Plan”) which is hereby incorporated in its
entirety by reference herein; and

        WHEREAS, the Corporation desires to grant to Recipient a Plan Share
Award, as described in the Plan.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the Corporation and
Recipient agree as follows:

    1.        Plan Share Award. The Corporation hereby grants to Recipient a
Plan Share Award consisting of a total of «number» shares of common stock, $0.01
par value per share (“Common Stock”), upon the terms and conditions set forth
herein.

    2.        Vesting of Plan in Share Award.

  (a)           The Plan Share Award granted by this Agreement shall vest over a
period of five years from the Date of Grant, except as otherwise provided in the
Plan. In general, upon the one-year anniversary of the Date of Grant, twenty
percent (20%) of the shares of Common Stock subject to the Plan Share Award
shall vest and then be released from restriction and distributed to the
Recipient from the Recognition and Retention Plan Trust (the “Trust”).


  (b)           Notwithstanding the general rule set forth above, all shares of
Common Stock subject to a Plan Share Award held by the Recipient whose
employment with or service to the Corporation or any Subsidiary terminates due
to death or Disability (as defined in Section 3.10 of the Plan) shall be deemed
earned and become fully vested as of the Recipient’s last day of employment with
the Corporation or any Subsidiary (provided, however, no such accelerated
vesting shall occur if a Recipient remains employed by or continues to serve as
a Director (including for purposes hereof service as a Director Emeritus or
Advisory Director) of at least one member of the Employer Group (as defined in
Section 3.13 of the Plan)) and shall be distributed as soon as practicable
thereafter. In addition, all shares of Common Stock subject to a Plan Share
Award held by the Recipient shall be deemed to be earned and fully vested as of
the effective date of a Change in Control of the Corporation (as defined in
Section 3.04 of the Plan).




--------------------------------------------------------------------------------


    3.        Terms and Conditions. The terms and conditions included in the
Plan are incorporated herein by reference, and to the extent that any conflict
may exist between the terms and conditions included in the Plan and the terms of
this Agreement, the terms and conditions included in the Plan shall control.

    4.        Withholding. The Trust, in its discretion, may withhold from any
cash payment or Common Stock distribution made to the Recipient under the Plan
sufficient amounts to cover any applicable withholding and employment taxes, and
if the amount of a cash payment is insufficient, the Trust may require the
Recipient or the Recipient’s beneficiary to pay to the Trust the amount required
to be withheld as a condition of delivering the shares of Common Stock.

    5.        Transferability. The Plan Share Award granted to the Recipient may
not be sold, assigned, transferred, pledged, or otherwise encumbered or disposed
of prior to the time that it is earned and distributed pursuant to the terms of
the Plan.

    6.        Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding in
the absence of action by the Board.

    7.        Not an Employment Contract. The grant of a Plan Share Award will
not confer on the Recipient any right with respect to continuance of employment
or other service with the Corporation or any Subsidiary Company, nor will it
interfere in any way with any right the Company or any Subsidiary Company would
otherwise have to terminate or modify the terms of the Recipient’s employment or
other service at anytime.

    8.        Notices. Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Recipient, at the Recipient’s address indicated by the
Corporation’s records, or if to the Corporation, at the Corporation’s executive
office.

    9.        No Rights As Shareholder. The Recipient shall not have any rights
of a shareholder with respect to the shares of Common Stock subject to the Plan
Share Award until a stock certificate has been duly issued following vesting of
the Plan Share Award except to the extent expressly provided by Sections 7.02
and 7.04 of the Plan.



2

--------------------------------------------------------------------------------

    10.        Delivery of Stock. Whenever shares of Common Stock subject to the
Plan Share Award are released from restriction, the Trust shall, subject to the
implementation of an arrangement between the Corporation and the Recipient to
effectuate all necessary tax withholding, issue a certificate to Recipient for
such unrestricted shares. Such certificate may, however, reflect any applicable
restrictions under federal securities laws. The Trust shall follow all requisite
procedures to deliver such certificates to Recipient; provided, however, that
such delivery may be postponed to enable the Corporation and the Trust to comply
with any applicable procedures, regulation or listing requirements of any
governmental agency, stock exchange or regulatory agency.

    11.        Amendment. This Agreement may be amended by written agreement of
the Recipient and the Corporation, without the consent of any other person.

    12.        Deferral. The Recipient may elect, with the concurrence of the
Committee and consistent with any rules and regulations established by the
Committee, to defer the delivery of shares subject to the Plan Share Award. The
election to defer the delivery of the Plan Share Award must be made no later
than the last day of the calendar year preceding the calendar year in which the
Recipient would otherwise have an unrestricted right to receive the Plan Share
Award or at such other time as the Committee may specify. Deferral of a Plan
Share Award shall only be allowed for a Plan Share Award for which all
applicable restrictions lapse while the Recipient is in active employment with
the Corporation or one of its Subsidiary Companies.

        IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed by its duly authorized officers, and the Recipient has hereunto set his
or her hand, all as of the day first above written.

ATTEST: TIERONE CORPORATION

____________________________

By: _____________________________________ Eugene B. Witkowicz          Gilbert
G. Lundstrom Secretary          Chairman and Chief Executive Officer

(Seal) RECIPIENT

  _____________________________________   (Name) Date of Grant: (date of grant)
(The Recipient)




3